Citation Nr: 1610492	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-28 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Parkinson's disease or tremors, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1967 to September 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  

In September 2012, the Veteran testified in a hearing before the undersigned via videoconference.  A transcript of the hearing is associated with the claims file.

This matter was remanded in June 2014.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  


FINDING OF FACT

The Veteran does not currently have (including at any time during the appeal period) Parkinson's disease or a disability characterized by tremors that is related to his active service, to include exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease or tremors, to include as a result of exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in January 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided a VA examination of his claimed Parkinson's disease or tremors in October 2014.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the September 2012 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran asserts service connection for Parkinson's disease or tremors, to include as a result of exposure to herbicides.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such Parkinson's disease (paralysis agitans), may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as Parkinson's disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

In this case, the Veteran's DD 214 notes the Veteran served in Vietnam, and the Board concedes he qualifies for the presumption of exposure to herbicides, including Agent Orange.  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(a) (6), (e), 3.309(e).  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).



In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The two presumptions discussed above apply if the Veteran has Parkinson's disease.  While an April 2010 Agent Orange registry examination found the Veteran had tremors and the Veteran asserts during his September 2012 Board hearing that his physician told him there was no test for Parkinson's disease, the Board finds there is no indication in the record of a diagnosis of Parkinson's disease.  Indeed, the October 2014 VA examination, which included neurological testing and physical examination, found the Veteran had normal muscle tone, no evidence of cogwheel rigidity, gait was normal with normal three point turns and normal arm swing, movement was brisk without bradykinesia, and no masked facies.  Tremors occurred at rest and with movement, although worsened with intentional movement.  "All of these findings as well as the veteran's history indicate that the veteran does not have a diagnosis of Parkinson's disease.  His tremor is more likely due to a Benign Familial tremor."  The medical evidence of record is against a finding that the Veteran has Parkinson's disease.  Therefore, the Board will not apply the presumptions applicable to chronic diseases or to diseases associated with exposure to herbicide agents.

Of course, the Board's decision is not limited to presumptive service connection.  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). 


As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), or whether the Veteran has a chronic disease that is recognized as being etiologically related to service, see 38 C.F.R. § 3.309(a), but must also determine whether any claimed current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

Service treatment records have been carefully reviewed and considered, but do not reflect the Veteran made any complaint of, nor sought any treatment for, any symptoms of tremors.  Instead, his May 1957 separation examination found he was neurologically normal.  Therefore, service treatment records do not reflect the Veteran developed tremors during his active duty service.  Moreover, the Veteran reported during his April 2010 Agent Orange registry examination that the only medical problem he had in Vietnam was diarrhea daily.  

The Veteran has offered his own lay opinion that there is a causal nexus between the herbicide exposure and his current tremors.  However, determining the existence of any such link would require epidemiological, scientific, and/or medical knowledge and experience as well as, in all likelihood, the use of sophisticated diagnostic tools to precisely identify the underlying cause of the tremors.  The record does not reveal that the Veteran has any education, training, or experience that would equip him to conduct the scientific and medical analysis necessary to reach a reliable opinion on causation.  The Board finds that his etiological opinions are not competent evidence of a causal nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).

Similarly, the Board may not independently assess the available facts to reach a medical conclusion.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").

The Board emphasizes that there is no competent or credible medical evidence that purports to relate the claimed disorder to presumed herbicide exposure in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Therefore, even though herbicide exposure is presumed in the instant case, the preponderance of the evidence is against service connection as due to herbicide exposure.  See Combee, 34 F.3d at 1040; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board is entitled to consider a delay in seeking treatment and reporting symptoms).

The Board finds the most probative evidence as to whether the Veteran's tremors are related to active duty service to be the April 2015 VA medical opinion.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, explaining that the Veteran "does not have a history of tremors of the hands while on active duty.  This opinion is not contradicted by any other probative evidence.  Therefore, there is no evidence that the veteran's current disability of hand tremors is etiologically related to his active service."  The examiner provided a detailed rationale for the opinion that was clearly based upon a comprehensive and factually accurate review of the record evidence from all sources.  

The April 2015 VA medical opinion is no contradicted by any other probative evidence.  Indeed, as is described above, there is competent, credible, or persuasive evidence that the Veteran's hand tremors are a manifestation of Parkinson's disease or otherwise related to service.  In sum, the Veteran's tremors are not due to Parkinson's disease, so he is not entitled to any statutory presumption of service connection; and there is no indication in the record that his tremors are, in fact, related to any in-service disease or injury.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for Parkinson's disease or tremors, to include as a result of exposure to herbicides, is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


